Citation Nr: 1143923	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  05-11 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee condition.

2.  Entitlement to service connection for a right knee condition.

3.  Entitlement to an effective date prior to June 17, 2009, for a grant of service connection for right hand radiculopathy associated with residuals of a right navicular fracture.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active service from July 1949 to April 1953. 

These claims come before the Board of Veterans' Appeals (Board) on appeal of August 2004 and June 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Winston-Salem, North Carolina and Washington, D.C.    

These claims are advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran and his spouse testified in support of the service connection claims during a hearing held at the RO before the undersigned in March 2009.

In August 2009 and August 2010, the Board remanded the service connection claims to the RO via the Appeals Management Center (AMC) in Washington, D.C.  

In September 2010, the Veteran initiated an appeal of the RO's June 2010 rating decision granting service connection for right hand radiculopathy associated with residuals of a right navicular fracture, effective from June 17, 2009.  He disputes the effective date the RO assigned.

The Board REMANDS all of the claims on appeal to the RO via the Appeals Management Center (AMC), in Washington, D.C.  



REMAND

In April 2009, the Board remanded the claims for service connection for right and left knee conditions to the RO for the purpose of affording the Veteran a VA examination, during which an orthopedist was to determine whether either or both disorder(s) was(were) incurred in or aggravated by service.  The Board explained that the Veteran had reported and described pre-service and service injuries to both of his knees and that, although service treatment records did not document these injuries, the Veteran's reports in this regard should be considered competent evidence that they occurred as described.  The Board pointed out that a November 1963 medical record from Mayo Clinic included a reported history of a pre-service right knee injury and a February 2005 medical record from Dr. M.B. included a reported history of pre-service and service knee injuries and knee surgery in 1963 and 1966.      

In August 2010, the Board again remanded these claims on the basis that the RO had failed to comply with the Board's April 2009 remand instructions.  The Board explained that the RO had afforded the Veteran a VA examination by a physician's assistant, rather than an orthopedist, as directed, and had provided an inconclusive and speculative opinion that did not take into account all pertinent evidence.  With regard to the latter deficiency, the Board again instructed the RO to advise the examiner to consider the Veteran's statements regarding his pre-service and service knee injuries competent and, based on those statements and all other evidence of record, including the November 1963 and February 2005 medical reports, specifically opine whether a knee disorder was incurred in or aggravated by service.   

In March 2011, the RO afforded the Veteran a VA examination by an orthopedist, but the orthopedist did not discuss all of the matters noted in the remand.  He did not address the possibility of in-service aggravation of a knee disorder, instead finding that there was no medical evidence of record to support the Veteran's assertions of pre-service knee injuries.  In addition, although he noted the November 1963 and February 2005 medical reports, as directed, he did not discuss their significance, instead ruling out a relationship between the Veteran's knee disorders and his service on a direct basis because of the absence of medical evidence of knee injuries.  

A Board remand imposes upon VA's Secretary a concomitant duty to ensure compliance with the terms of the remand.  When the RO fails to comply with the Board's orders set forth therein, the Board must insure subsequent compliance by returning the claims file for completion of previously requested action.  Stegall v. West, 11 Vet. App. 268 (1998).  In this case, the examination report is again deficient and must be sent back for further commentary.  In so doing, the Board reminds the RO to ensure that the examiner understands that the Veteran's lay assertions of pre-service and service knee injuries constitute competent evidence and, therefore, must be considered in determining whether his current knee disorders were incurred in service, or preexisted service and were aggravated therein.  

In addition, in a rating decision dated in June 2010, the RO granted the veteran service connection for right hand radiculopathy associated with residuals of a right navicular fracture, effective from June 17, 2009.  Thereafter, in a written statement received in September 2000, the Veteran expressed disagreement with the effective date assigned the grant of service connection. To date, the RO has not issued a statement of the case is response.  38 C.F.R. §§ 19.9, 20.200, 20.201 (2010); see also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996). 

Once the RO does so, it should return the Veteran's claim for an earlier effective date for a grant of service connection for right hand radiculopathy associated with residuals of a right navicular fracture to the Board for adjudication only if the Veteran perfects his appeal of this claim in a timely manner. Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); see also In re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) (holding that, if the claims file does not contain a notice of disagreement, a statement of the case and a substantive appeal, the Board is not required, and in fact, has no authority, to decide the claim).

This case is REMANDED for the following action:
1.  Return the report of the March 2011 examination to the same examiner for an addendum report, which answers the following questions with supporting rationale: 

a) Assuming that the reported pre-service and service knee injuries occurred as the Veteran describes and considering the Veteran's bilateral knee surgeries in the 1960s, are the Veteran's right and left knee conditions more likely than not related to his active service; 

b) If not, did they preexist service; 

c) If they preexisted service, and again assuming that the reported service knee injuries occurred as the Veteran describes, did they worsen during service beyond their natural progress; 

2.  Review the examination report to ensure that it complies with these remand instructions and, if not, return it to the examiner for correction.  

3.  Furnish the Veteran and his representative a statement of the case addressing the issue of entitlement to an effective date prior to June 17, 2009, for a grant of service connection for right hand radiculopathy associated with residuals of a right navicular fracture.  Advise the Veteran and his representative that the Board will not decide this claim unless it is properly perfected for appellate review.

4.  Readjudicate all claims properly perfected for appellate review.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, issue a supplemental statement of the case.

Thereafter, subject to current appellate procedure, return this case to the Board for further consideration.  The Veteran has the right to submit additional evidence and argument on the remanded claims.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999) 

These claims must be afforded expeditious treatment.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  In addition, these claims are advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010), thereby necessitating expedited handling.


____________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


